Prospectus Supplement August 1, 2016 Putnam Global Consumer Fund Putnam Global Energy Fund Putnam Global Financials Fund Putnam Global Industrials Fund Putnam Global Natural Resources Fund Putnam Global Technology Fund Putnam Global Telecommunications Fund Prospectus dated December 30, 2015 Effective September 1, 2016, in the Fund summaries section for each fund, the sub-sections Annual fund operating expenses and Example in the section Fees and expenses will be deleted in their entirety and replaced as indicated below: Putnam Global Consumer Fund Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total annual fund Manage- Distribution Total annual Expense operating expenses Share ment and service Other fund operating reimburse- after expense class fees (12b-1) fees expenses expenses ment # reimbursement Class A 0.62% 0.25% 0.88% 1.75% (0.46)% 1.29% Class B 0.62% 1.00% 0.88% 2.50% (0.46)% 2.04% Class C 0.62% 1.00% 0.88% 2.50% (0.46)% 2.04% Class M 0.62% 0.75% 0.88% 2.25% (0.46)% 1.79% Class R 0.62% 0.50% 0.88% 2.00% (0.46)% 1.54% Class Y 0.62% N/A 0.88% 1.50% (0.46)% 1.04% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 12/30/2016. This obligation may be modified or discontinued only with approval of the Board of Trustees. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $699 $1,052 $1,429 $2,483 Class B $707 $1,035 $1,489 $2,616 Class B (no redemption) $207 $735 $1,289 $2,616 Class C $307 $735 $1,289 $2,801 Class C (no redemption) $207 $735 $1,289 $2,801 Class M $526 $986 $1,472 $2,810 Class R $157 $583 $1,035 $2,290 Class Y $106 $429 $775 $1,751 Putnam Global Energy Fund Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total annual fund Manage- Distribution Total annual Expense operating expenses Share ment and service Other fund operating reimburse- after expense class fees (12b-1) fees expenses expenses ment # reimbursement Class A 0.62% 0.25% 0.85% 1.72% (0.39)% 1.33% Class B 0.62% 1.00% 0.85% 2.47% (0.39)% 2.08% Class C 0.62% 1.00% 0.85% 2.47% (0.39)% 2.08% Class M 0.62% 0.75% 0.85% 2.22% (0.39)% 1.83% Class R 0.62% 0.50% 0.85% 1.97% (0.39)% 1.58% Class Y 0.62% N/A 0.85% 1.47% (0.39)% 1.08% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 12/30/2016. This obligation may be modified or discontinued only with approval of the Board of Trustees. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $703 $1,050 $1,420 $2,458 Class B $711 $1,032 $1,480 $2,591 Class B (no redemption) $211 $732 $1,280 $2,591 Class C $311 $732 $1,280 $2,777 Class C (no redemption) $211 $732 $1,280 $2,777 Class M $529 $984 $1,464 $2,786 Class R $161 $581 $1,026 $2,264 Class Y $110 $427 $766 $1,724 Putnam Global Financials Fund Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total annual fund Manage- Distribution Total annual Expense operating expenses Share ment and service Other fund operating reimburse- after expense class fees (12b-1) fees expenses expenses ment # reimbursement Class A 0.62% 0.25% 1.44% 2.31% (1.00)% 1.31% Class B 0.62% 1.00% 1.44% 3.06% (1.00)% 2.06% Class C 0.62% 1.00% 1.44% 3.06% (1.00)% 2.06% Class M 0.62% 0.75% 1.44% 2.81% (1.00)% 1.81% Class R 0.62% 0.50% 1.44% 2.56% (1.00)% 1.56% Class Y 0.62% N/A 1.44% 2.06% (1.00)% 1.06% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 12/30/2016. This obligation may be modified or discontinued only with approval of the Board of Trustees. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $701 $1,164 $1,653 $2,996 Class B $709 $1,151 $1,719 $3,128 Class B (no redemption) $209 $851 $1,519 $3,128 Class C $309 $851 $1,519 $3,304 Class C (no redemption) $209 $851 $1,519 $3,304 Class M $527 $1,099 $1,697 $3,308 Class R $159 $701 $1,271 $2,820 Class Y $108 $549 $1,016 $2,310 Putnam Global Industrials Fund Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total annual fund Manage- Distribution Total annual Expense operating expenses Share ment and service Other fund operating reimburse- after expense class fees (12b-1) fees expenses expenses ment # reimbursement Class A 0.62% 0.25% 1.16% 2.03% (0.70)% 1.33% Class B 0.62% 1.00% 1.16% 2.78% (0.70)% 2.08% Class C 0.62% 1.00% 1.16% 2.78% (0.70)% 2.08% Class M 0.62% 0.75% 1.16% 2.53% (0.70)% 1.83% Class R 0.62% 0.50% 1.16% 2.28% (0.70)% 1.58% Class Y 0.62% N/A 1.16% 1.78% (0.70)% 1.08% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 12/30/2016. This obligation may be modified or discontinued only with approval of the Board of Trustees. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the examples takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $703 $1,111 $1,544 $2,745 Class B $711 $1,096 $1,607 $2,878 Class B (no redemption) $211 $796 $1,407 $2,878 Class C $311 $796 $1,407 $3,058 Class C (no redemption) $211 $796 $1,407 $3,058 Class M $529 $1,046 $1,588 $3,065 Class R $161 $645 $1,156 $2,561 Class Y $110 $492 $899 $2,037 Putnam Global Natural Resources Fund Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Share Manage- Distribution and Total annual fund operating class ment fees service (12b-1) fees Other expenses expenses Class A 0.62% 0.25% 0.37% 1.24% Class B 0.62% 1.00% 0.37% 1.99% Class C 0.62% 1.00% 0.37% 1.99% Class M 0.62% 0.75% 0.37% 1.74% Class R 0.62% 0.50% 0.37% 1.49% Class Y 0.62% N/A 0.37% 0.99% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $694 $946 $1,217 $1,989 Class B $702 $924 $1,273 $2,123 Class B (no redemption) $202 $624 $1,073 $2,123 Class C $302 $624 $1,073 $2,317 Class C (no redemption) $202 $624 $1,073 $2,317 Class M $521 $879 $1,261 $2,330 Class R $152 $471 $813 $1,779 Class Y $101 $315 $547 $1,213 Putnam Global Technology Fund Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total annual fund Manage- Distribution Total annual Expense operating expenses Share ment and service Other fund operating reimburse- after expense class fees (12b-1) fees expenses expenses ment # reimbursement Class A 0.62% 0.25% 0.92% 1.79% (0.48)% 1.31% Class B 0.62% 1.00% 0.92% 2.54% (0.48)% 2.06% Class C 0.62% 1.00% 0.92% 2.54% (0.48)% 2.06% Class M 0.62% 0.75% 0.92% 2.29% (0.48)% 1.81% Class R 0.62% 0.50% 0.92% 2.04% (0.48)% 1.56% Class Y 0.62% N/A 0.92% 1.54% (0.48)% 1.06% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 12/30/2016. This obligation may be modified or discontinued only with approval of the Board of Trustees. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $701 $1,062 $1,447 $2,522 Class B $709 $1,045 $1,507 $2,655 Class B (no redemption) $209 $745 $1,307 $2,655 Class C $309 $745 $1,307 $2,840 Class C (no redemption) $209 $745 $1,307 $2,840 Class M $527 $996 $1,490 $2,848 Class R $159 $593 $1,054 $2,331 Class Y $108 $439 $794 $1,794 Putnam Global Telecommunications Fund Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total annual fund Manage- Distribution Total annual Expense operating expenses Share ment and service Other fund operating reimburse- after expense class fees (12b-1) fees expenses expenses ment # reimbursement Class A 0.62% 0.25% 0.96% 1.83% (0.53)% 1.30% Class B 0.62% 1.00% 0.96% 2.58% (0.53)% 2.05% Class C 0.62% 1.00% 0.96% 2.58% (0.53)% 2.05% Class M 0.62% 0.75% 0.96% 2.33% (0.53)% 1.80% Class R 0.62% 0.50% 0.96% 2.08% (0.53)% 1.55% Class Y 0.62% N/A 0.96% 1.58% (0.53)% 1.05% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 12/30/2016. This obligation may be modified or discontinued only with approval of the Board of Trustees. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $700 $1,069 $1,462 $2,558 Class B $708 $1,052 $1,523 $2,692 Class B (no redemption) $208 $752 $1,323 $2,692 Class C $308 $752 $1,323 $2,875 Class C (no redemption) $208 $752 $1,323 $2,875 Class M $526 $1,003 $1,505 $2,883 Class R $158 $601 $1,070 $2,368 Class Y $107 $447 $810 $1,833 302223 8/16
